206 F. Supp. 2d 1270 (2002)
MONSANTO COMPANY and The NutraSweet Company, Plaintiffs,
v.
Fausto J. CAMPUZANO et al., Defendants.
No. 99-2082-Civ.
United States District Court, S.D. Florida, Miami Division.
May 29, 2002.
Keith Mack, Miami, FL, for Monsanto Co.
Rodney A. Brown, Brown & Fox, New York City, for Merisant Co.
Jeremy Adam Koss, Rothstein Rosenfeld & Pancier, Hollywood, FL, Carlos Ramiro Caso, Miami, FL, for Fausto J. Campuzano.
Jeremy Adam Koss, Rothstein Rosenfeld & Pancier, Hollywood, FL, for Maria Campuzano, F. Garcia Wholesale & Export, Inc.
Steven Fine, Fort Lauderdale, FL, for Mark Siegel, Kathleen M. Siegel, Trio Intern. Trading, Inc.
Michael B. Chesal, Kluger Peretz Kaplan & Berlin, Miami, FL, Ricardo Alberto Reyes, Tobin & Reyes, Boca Raton, FL, for Countywide of Miami, Inc.
Steven Herbert Hibbe, Miami, FL, for Jose I. Arguelles, Sylvia B. Arguelles, Trapeza Overseas, Inc., Intrasit Services, Inc.
Francis Xavier Santana, Miami, FL, for Carlos Casanova.
Carlos Ramiro Caso, Miami, FL, for Alvaro Buendia.
C. Vincent LoCurto, Fort Lauderdale, FL, for Sun Container, Inc.

ORDER MODIFYING SUMMARY JUDGMENT ORDERS
JORDAN, District Judge.
As noted in my previous orders granting summary judgment in part in favor of Merisant against Alvaro Buendia [D.E. 300] and the Trio defendants [D.E. 302], the Florida anti-dilution statute, Fla.Stat. § 495.151, is "not intended to apply to the use of a similar mark on similar goods." Harley-Davidson Motor Company v. Iron Eagle of Central Florida, Inc., 973 F. Supp. 1421, 1425 (M.D.Fla.1997). Rather, it should be applied where a trademark is used on a product so dissimilar from the original product that there is no possibility *1271 of confusion of the products, but instead a potential loss in uniqueness of the prior user's mark. See Community Federal Savings and Loan Assoc. v. Orondorff, 678 F.2d 1034, 1037 (11th Cir.1982).
Given the facts presented here, Merisant cannot prevail on its anti-dilution claims. Accordingly, upon further review and reflection, the previous orders granting in part summary judgment in favor of Merisant [D.E. 300, 302] are hereby modified as follows. Summary judgment in favor of Merisant is DENIED as to Count VII, but summary judgment is GRANTED in favor of Alvaro Buendia and the Trio defendants on Count VII.
If Merisant wishes to argue that my reading of the reach of the anti-dilution statute is incorrect, it may do so in a timely motion for reconsideration.